DETAILED ACTION
Status of the Application
Claims 1-28 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendments to the Claims and Remarks filed on 07/25/2022.
Claims 1, 8, 15 and 22 have been currently amended.
Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 120, or 365(c). Accordingly, the effective filing date for the instant application is 04/27/2007 claiming benefit to Parent Application 14/139346.
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: means for receiving measurement information, means for estimating in claim 15; means for receiving measurement information in Claims 16 and 21.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification shows the corresponding structure for receiving measurement information and estimating to be described as performed by a computing platform, such as a computer or similar electronic computing device (Specification [0027]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claims 1-7 fall within the statutory category of an apparatus or system.  Claims 8-14 fall within the statutory category of a process. Claims 15-21 fall within the statutory category of an apparatus. Claims 22-28 fall within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 8, 15 and 22, the limitation of estimating one or more navigational states of the multi-sensor measurement processing unit based on the measurement information and measurements from accelerometer and gyroscope of a device, using the gyroscope data to determine how much the multi-sensor measurement processor unit has rotated relative to a previous orientation to determine rotated measurements, wherein the rotated measurements are combined to determine a net displacement, and wherein the navigational states comprise at least one of geographic location, altitude, speed, heading, or orientation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “the processor is further adapted to” in Claim 1, “means for” in Claim 15, and “executed on one or more processors” in Claim 22, nothing in the claim element precludes the step from practically being performed in the mind. The step of estimating one of geographic location, altitude, speed, heading, or orientation of a processing unit based on received measurement data and determining how much the processor unit has rotated relative to a previous orientation to determine rotated measurements which are combined to determine net displacement can be performed in the human mind by use of human observation, evaluation, judgement and/or opinion.  If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element of a multi-sensor measurement processing unit comprising a processor, sensors and wireless interface unit in Claim 1.  The multi-sensor processing unit in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Claim 15 recites a means for receiving and a means for estimating, which is described in the specification as a computing platform, such as a computer or similar electronic computing device (Specification [0027]), which includes computing components at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Claim 22 recites a computer readable storage medium comprising instructions executed on a processor.  These elements are also recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Claims 1, 15, and 22 all recite an antenna for receiving data from an external sensor, which is recited at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  An antenna for receiving data over wireless communications link is a general purpose computer component being used for its routine purpose, which as per MPEP 2106.05(f) is mere instructions to apply the exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   The claims also recite the additional elements of receiving measurement information comprising satellite positioning system measurements from an external sensor of a mobile station by a wireless interface unit which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving measurement information are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also include the description of the accelerometer data as x-axis, y-axis, and z-axis data and the gyroscope data as roll, pitch, and yaw data. This is a description of the types of data and not a functional limitation and therefore does not integrate the abstract idea into a practical application or provide significantly more. Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of a multi-sensor measurement processing unit to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The system components of the claims including the processor, sensors coupled to the processor, and wireless interface unit of Claim 1, computer readable storage medium with instructions executed by a processor of Claim 22 are recited at a high level of generality and are recited as generic computer components by reciting a processing unit implemented as any of a number of well-known computer components such as a processors, controllers, etc. (Specification, [0024]), sensors as any of a number of well-known sensor types including accelerometers, biometric, temperature, etc. (Specification [0034]), wireless interface providing wireless connectivity via any of a wide range of wireless technologies such as WiFi, Bluetooth, etc. (Specification [0068]), and computer readable media such as a memory (specification [0075]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving measurement information comprising satellite positioning system measurements from an external sensor via a wireless connect which is an element that is well-understood, routine and conventional computer function in the field of data management because it is claimed at a high level of generality and includes receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-7, 9-14, 16-21 and 23-28 add further limitations which are also directed to an abstract idea.  The dependent claims include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea. The dependent claims do not include any additional elements beyond the abstract idea that have not been previously addressed in the independent claims and thus do not integrate the abstract idea into a practical application or provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1-28 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Pages 8-10, “Claim Rejections - 35 U.S.C. 101”, filed 07/25/2022 with respect to claims 1-28 have been fully considered but they are not persuasive.  
Applicant argues that the present claims are not directed to an abstract idea as they do not involve a mental process because a human is not able to be coupled to external sensors or able to interface with accelerometers and gyroscopes.  Examiner notes that the inclusion of the sensors, accelerometers and gyroscopes are additional elements and not part of the abstract idea.  Receiving measurement information is an activity that amounts to necessary data gathering, as per MPEP 2106.05(g), which is insignificant extra-solution activity. The use of a processor, sensors coupled to the processor, and a wireless interface unit coupled to the processor for receiving the measurement information from an external sensor is also not identified as part of the abstract idea.  The processor, sensors, and wireless interface are identified as additional elements. The accelerometer and gyroscope is where the measurements are received from and thus are merely additional elements which are used for their routine purpose as sensors to measure specific data which is gathered for use in the abstract idea. These elements are general purpose computer components which are used to apply the abstract idea, which amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2).  
Applicant argues that the present claims contain elements which integrate the abstract idea into a practical application.  Applicant specifically argues that the present claims are a practical application of a method for estimating navigational states that improves the power consumption of a device system. Examiner respectfully disagrees. The gathering of measurements from an external sensor amounts to mere data gathering. The use of received measurements for executing the abstract idea, which in this case is computing navigational states is insignificant extra-solution activity, as per MPEP 2106.05(g)(3) where uses of the recited judicial exception require such data gathering, for example Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Additionally, the specification does not describe that receiving SPS measurements improves the functioning of devices. The specification describes the improvement in power consumption is based on a transition between power stages under control of the power management system  to selectively control power consumption in sensors (Specification [0034], [0043). This power saving from the power management system is not recited in the claims and therefore, the claims do not include elements which integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

Applicant argues that the additional elements of the claims are not merely general purpose computer components but are crucial to the system itself. Examiner respectfully disagrees. The components of the claim are general purpose computer components, as per the rejection above.  These general purpose computer components are applied to execute the abstract idea of estimating the navigation state.  As per the discussion above, the use of the general purpose computer components for receiving information from a device amounts to mere instructions to apply the exception and does not integrate the abstract idea into a practical application, as per MPEP 2106.05(f)(2). Additionally, the use of the general purpose computer components to execute the abstract idea also amounts to mere instructions to apply the exception as per MPEP 2106.05(f)(2).  Therefore, the rejection of the claims as directed to an abstract idea is maintained.
Applicant’s arguments, see Pages 10-12, “Claim Rejections - 35 U.S.C. 103(a)”, filed 07/25/2022 with respect to claims 1-28 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hall et al. (US Patent 5,703,623) teaches a smart device which senses changes to its own position and/or orientation, where sensors determine the direction of movement relative to its last known position.
E. Nebot, S. Sukkarieh and H. Durrant-Whyte ("Inertial navigation aided with GPS information," Proceedings Fourth Annual Conference on Mechatronics and Machine Vision in Practice, 1997, pp. 169-174, doi: 10.1109/MMVIP.1997.625317) discloses using inertial sensor data and GPS position data to determine position of a device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626